SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

246
CA 12-01073
PRESENT: CENTRA, J.P., FAHEY, CARNI, LINDLEY, AND WHALEN, JJ.


CHRISTINE ANDOLINA-STOVCSIK, ALSO KNOWN AS
CHRISTINA A. STOVCSIK, INDIVIDUALLY AND AS
ADMINISTRATRIX OF THE ESTATE OF MARY ANDOLINA,
ALSO KNOWN AS MARY K. ANDOLINA, DECEASED,
PLAINTIFF-APPELLANT,

                      V                            MEMORANDUM AND ORDER

CONESUS LAKE NURSING HOME, LLC, BRENDA
ROBINSON, LPN, BETHANY LEVEN, RN, PAULETTE
PFUNTER, LPN, LINDA CLARK, RN, BEVERLY
FELDER, RN, DEFENDANTS-RESPONDENTS,
ET AL., DEFENDANTS.
(APPEAL NO. 2.)


CELLINO & BARNES, P.C., BUFFALO (BRIAN A. GOLDSTEIN OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

HARTER SECREST & EMERY LLP, ROCHESTER (RICHARD E. ALEXANDER OF
COUNSEL), FOR DEFENDANTS-RESPONDENTS.


     Appeal from an order (denominated decision and order) of the
Supreme Court, Livingston County (Robert B. Wiggins, A.J.), entered
May 2, 2012. The order denied plaintiff’s motion to compel discovery
of certain documents.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs.

     Same Memorandum as in Andolina-Stovcsik v Conesus Lake Nursing
Home, LLC ([appeal No. 1] ___ AD3d ___ [Apr. 26, 2013]).




Entered:    April 26, 2013                       Frances E. Cafarell
                                                 Clerk of the Court